DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice on Prior Art Rejections
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
3.	This Office Action is in response to the applicant's arguments/amendments filed August 1, 2022. Claim 1, 7, 9, 14-20 have been amended. Claims 1-20 are presently pending and are presented for examination.

Response to Arguments/Remarks
4.	35 USC § 101 rejection. Applicant's arguments/amendments filed August 1, 2022 regarding the 35 USC § 101 rejection have been fully considered. Applicant's arguments/amendments are not persuasive. Accordingly, the 35 USC § 101 rejection is maintained.
The applicant argues that “a human is not capable of mentally sending instructions to a vehicle. Therefore, a human is not capable of mentally sending the first and second instructions of claims 1 and 9, and consequently claims 1 and 9 include elements that are not mentally performable by a human”

If a claim, under its broadest reasonable interpretation, covers performance in the mind but
for the recitation of generic computer components, then it is still in the mental processes category unless the claim cannot practically be performed in the mind. See Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1318 (Fed. Cir. 2016) (‘‘[W]ith the exception of generic computer implemented steps, there is nothing in the claims themselves that foreclose them from being performed by a human, mentally or with pen and paper.’’); Mortg. Grader, Inc. v. First Choice Loan Servs. Inc., 811 F.3d. 1314, 1324 (Fed. Cir. 2016) (holding that computer-implemented method for ‘‘anonymous loan shopping’’ was an abstract idea because it could be ‘‘performed by humans without a computer’’); Versata Dev. Grp. v. SAP Am., Inc., 793 F.3d 1306, 1335 (Fed. Cir. 2015) (‘‘Courts have examined claims that required the use of a computer and still found that the underlying, patent-ineligible invention could be performed via pen and paper or in a person’s mind.’’).

However, the examiner respectfully disagrees. While independent claims 7 and 16 explicitly identify a traffic controller that controls movement of vehicles, claims 1 and 9, do not recite any element that performs a control function. Under the broadest interpretation of the claims, these claims can be performed by a human without a computer. Humans controlling traffic and/or providing instructions to drivers to control vehicles in a specific way is also known and conventional. Nothing in the claim elements precludes the step from practically being performed in the mind or by a human. Accordingly, the 35 USC § 101 rejection is maintained for the above claims for at least these reasons.

5.	35 USC § 102 Rejection. Applicant's arguments/amendments filed August 1, 2022 regarding the previous 35 USC § 102 rejection have been fully considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The applicant’s arguments are only directed to the new added amendments and not the prior rejection of record. For example, a traffic controller that controls movement of vehicles is a new feature that was not explicitly stated in the claims before. Based on the new features of the claims presented in the amendments, further search and/or consideration was required to examine the amended claims, so a new 35 USC § 103 ground(s) of rejection is made further in view of Tonguz et al, US 2017/0110011, presented in this Final Office Action. Therefore, the prior 35 USC § 102 rejection is withdrawn in view of the new added features in the amended claims.  

6.	35 USC § 103 rejection. Applicant's arguments/amendments filed August 1, 2022 regarding the 35 USC § 103 rejection have been fully considered. Applicant's arguments/amendments are not persuasive. Accordingly, the 35 USC § 103 rejection is maintained.
The applicant argues that “claim 1 requires that the second instruction that is for instructing the first vehicle to merge also instructs the first vehicle to travel through a merging area at a first travel speed. Claim 9 includes similar limitations.”

Pursuant to MPEP 2144 Supporting a Rejection Under 35 U.S.C. 103, I. RATIONALE MAY BE IN A REFERENCE, OR REASONED FROM COMMON KNOWLEDGE IN THE ART, SCIENTIFIC PRINCIPLES, ART-RECOGNIZED EQUIVALENTS, OR LEGAL PRECEDENT, “The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law. In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992)”

However, the examiner respectfully disagrees. Harasaki discloses an intersection controller (22) that instructs vehicle to travel through a merging area at different speeds depending on traffic density (See at least ¶ 75, “The intersection controller 22 controls passage of the intersection 5 to reduce time delay caused by deceleration, stoppage or the like of the traveling vehicle 3 (for example, priority traveling vehicle 3a) with relatively high "priority" among the plurality of the traveling vehicles”). The intersection controller is part of the host controller (4) which main function is to permit passage through the intersection and to instruct the vehicle to perform different maneuvers (See at least ¶ 60, “When the host controller 4 does not permit passage through the intersection 5, the traveling vehicle 3 either stops at a waiting position short of the intersection 5, or decelerates and travels toward the waiting position.”). Accordingly, the limitations argued by the applicant are expressly or impliedly contained in the prior art as shown. The examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  Therefore, the applicant’s conclusory statements that the prior art does not disclose or suggest the above limitation is not entirely persuasive.
Therefore, for the above reasons, in view of the new grounds of rejection, the examiner maintains rejection over claims 1-6 and 9-15. 

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


8.	Claims 1-20 are rejected under 35 U.S.C 103 as being unpatentable over Harasaki et al, US 2019/0196500, in view of Tonguz et al, US 2017/0110011, further in view of Visintainer et al. US 2019/0001993, hereinafter referred to as Harasaki, Tonguz, Visintainer, respectively.

Regarding claim 1, Harasaki discloses a vehicle merging method, comprising: 
obtaining a merging priority of each vehicle in a merging area when receiving a first merge request from a first vehicle in the merging area or when determining that the first vehicle has entered the merging area (See at least fig 3B, ¶ 8, “a priority traveling vehicle selector that selects a priority traveling vehicle from the plurality of traveling vehicles”), (See at least fig 3B, ¶ 12, “the intersection controller may suspend transmission of the passage permission for the merging part to the second traveling vehicle by setting the traveling direction of the first traveling vehicle traveling toward the merging part as a priority direction”), (See at least fig 3B, ¶ 75, “The "priority" is a parameter assigned to each traveling vehicle 3. The intersection controller 22 controls passage of the intersection 5 to reduce time delay”); 
determining merging priority of the first vehicle, a second merging priority of a second vehicle in the merging area (See at least fig 3B, ¶ 8, “intersection controller that transmits the passage permission for the derived merging part to the first traveling vehicle in priority to a second traveling vehicle”), (See at least ¶ 75, “The priority setter 27 in FIG. 2 sets the priority on the basis of one or both of the type of load transported by the traveling vehicle 3 and the destination of the traveling vehicle 3”), (See at least ¶ 76, “the priority setter 27 sets the priority of the traveling vehicle 3 higher than that of the other traveling vehicle 3. The "priority" may be input ( designated, or set) by an operator, and in this example, the host controller 4 need not have the priority setter 27”); 
sending a first instruction to the first vehicle when the second merging priority is greater than the first merging priority, wherein the first instruction is for controlling the first vehicle to slow down or to stop such that the second vehicle takes priority to merge (See at least ¶ 3, “The traveling vehicle enters the intersection if the passage permission is granted from the controller, but stops at a location short of the intersection if the passage permission is not granted”), (See at least ¶ 60, “When the host controller 4 does not permit passage through the intersection 5, the traveling vehicle 3 either stops at a waiting position short of the intersection 5, or decelerates and travels toward the waiting position”); 
sending a second instruction to the first vehicle when the second merging priority is less than or equal to the first merging priority, wherein the second instruction is for controlling the first vehicle to merge the first vehicle to merge (See at least ¶ 75, “The priority setter 27 in FIG. 2 sets the priority on the basis of one or both of the type of load transported by the traveling vehicle 3 and the destination of the traveling vehicle 3”), (See at least ¶ 76, “the priority setter 27 sets the priority of the traveling vehicle 3 higher than that of the other traveling vehicle 3. The "priority" may be input ( designated, or set) by an operator, and in this example, the host controller 4 need not have the priority setter 27”), (See at least ¶ 112, “the intersection controller 22 allows the first traveling vehicle (traveling vehicle 3b) to pass through the merging part 7 in priority to the other traveling vehicle 3 and suspends the passage permission for the second traveling vehicle”); and 
wherein the second instruction instructs the first vehicle to travel through the merging area at a first travel speed (See at least ¶ 75, “The intersection controller 22 controls passage of the intersection 5 to reduce time delay caused by deceleration, stoppage or the like of the traveling vehicle 3 (for example, priority traveling vehicle 3a) with relatively high "priority" among the plurality of the traveling vehicles”), (See at least ¶ 60, “When the host controller 4 does not permit passage through the intersection 5, the traveling vehicle 3 either stops at a waiting position short of the intersection 5, or decelerates and travels toward the waiting position.”); 
receiving a control parameter from the first vehicle that indicates the first vehicle intends to travel through the merging area at a second travel speed that is different than the first travel speed (See at least ¶ 3, “the traveling vehicle transmits a request for a passage permission for the intersection to the controller. The controller grants the passage permission to one of the traveling vehicles requesting the passage permission for each intersection. The traveling vehicle enters the intersection if the passage permission is granted from the controller, but stops at a location short of the intersection if the passage permission is not granted”), (See at least ¶ 8, “passage permission request is received from the host controller but stops before the intersection if the passage permission is not received”); and 
adjusting a passing policy of the second vehicle responsive to receiving the control parameter (See at least ¶ 114, “the "host controller" can still suspend the passage permission for the "second traveling vehicle" for the merging part 7 without having to derive the "second traveling vehicle".”), (See at least ¶ 12, “the intersection controller may suspend transmission of the passage permission for the merging part to the second traveling vehicle by setting the traveling direction of the first traveling vehicle traveling toward the merging part as a priority direction”).
Harasaki fails to explicitly disclose a first merging priority of the first vehicle is less than a second merging priority of a second vehicle.
However, Tonguz teaches a first merging priority of the first vehicle is less than a second merging priority of a second vehicle (See at least ¶ 46, “DTC systems can include mechanisms that allow certain vehicles to have higher priority than other vehicles in having the right of way at intersections. This embodiment would, for example, facilitate and expedite the motion of priority vehicles through traffic in urban areas in the case of an emergency and/or in another type priority situation”), (See at least ¶ 49, “a number of algorithms that could be used for priority assignment, such as complex algorithms that analyze and account for route information associated with a priority vehicle and/or assign weights to priority vehicles as a function of a level of emergency and/or a number of passengers, among other parameters, even a simple scheme (i.e., always granting priority to a priority vehicle when possible) can be quite effective”), (See at least ¶ 80, “Such a method may further comprise retrieving a priority level from the priority-request message and modifying the dynamic traffic control plan as a function of the priority level”), (The examiner notes that is known and conventional to assign priority levels to vehicles so when a couple of vehicle enter an intersection before merging, a control system is able to assign a respective priority regardless of whether one or the other entered the intersection first before merging).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Harasaki and include a first merging priority of the first vehicle is less than a second merging priority of a second vehicle as taught by Tonguz because it would allow the method to account for route information associated with a priority vehicle and/or assign weights to priority vehicles as a function of a level of emergency so vehicles, especially priority vehicles, reach their destination locations within a much shorter time duration (Tonguz ¶ 50-51).

Regarding claim 2, Harasaki discloses the vehicle merging method of claim 1, further comprising determining that the second merging priority is greater than the first merging priority when the second vehicle is merging ahead of the first vehicle in a travel direction of the first vehicle (See at least ¶ 75, “the priority setter 27 sets the priority of the traveling vehicle 3 higher than that of other traveling vehicles 3…The traveling vehicle 3 the priority of which has been set higher than that of the other traveling vehicles 3 by the priority setter 27 is selected by the priority traveling vehicle selector 28 as the priority traveling vehicle”), (See at least ¶ 76, “the priority setter 27 sets the priority of the traveling vehicle 3 higher than that of the other traveling vehicle 3. The "priority" may be input ( designated, or set) by an operator, and in this example, the host controller 4 need not have the priority setter 27”), (See at least ¶ 111, “When the priority direction is set to the second direction D2, as long as a predetermined
condition is satisfied, the intersection controller 22 sequentially grants a passage permission to each of traveling vehicles 3c to 3/ traveling from the second direction D2 toward the merging part 7”).

Regarding claim 3, Harasaki discloses the vehicle merging method of claim 1.
Harasaki fails to explicitly disclose determining that the second merging priority is greater than the first merging priority when a first right-of-way level of a first lane that the first vehicle is taking is less than a second right-of-way level of a second lane that the second vehicle is taking.
However, Tonguz teaches determining that the second merging priority is greater than the first merging priority when a first right-of-way level of a first lane that the first vehicle is taking is less than a second right-of-way level of a second lane that the second vehicle is taking (See at least ¶ 53, “the priority vehicle may announce its presence with a priority-request message (also referred to herein as a priority intersection control ("PIC") message) and request priority for right-of-way at the intersection by sending a priority-request message at step 220 to one or more proximate vehicles, such as an elected traffic coordinator.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Harasaki and include determining that the second merging priority is greater than the first merging priority when a first right-of-way level of a first lane that the first vehicle is taking is less than a second right-of-way level of a second lane that the second vehicle is taking as taught by Tonguz because it would allow the method to account for route information associated with a priority vehicle and/or assign weights to priority vehicles as a function of a level of emergency so vehicles, especially priority vehicles, reach their destination locations within a much shorter time duration (Tonguz ¶ 50-51).

Regarding claim 4, Harasaki discloses the vehicle merging method of claim 1.
Harasaki fails to explicitly disclose wherein the merging area is a roundabout area, wherein the first vehicle and the second vehicle are on two different lanes in the merging area, and wherein the vehicle merging method further comprises determining that the second merging priority is greater than the first merging priority when receiving the first merge request from the first vehicle and when not receiving a second merge request from the second vehicle.
However, Visintainer teaches wherein the merging area is a roundabout area, wherein the first vehicle and the second vehicle are on two different lanes in the merging area, and wherein the vehicle merging method further comprises determining that the second merging priority is greater than the first merging priority when receiving the first merge request from the first vehicle and when not receiving a second merge request from the second vehicle (See at least ¶ 38, “Roundabout entry priorities (i.e. which vehicle enters first) are computed locally on the basis the priority evaluation list”), (See at least ¶ 31, “positioning and map-matching of digital maps for the purpose of establishing priorities at a roundabout junction and informing the driver in the event of a risk of collision and providing a priority indicator for negotiating the roundabout”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Harasaki and include wherein the merging area is a roundabout area, wherein the first vehicle and the second vehicle are on two different lanes in the merging area, and wherein the vehicle merging method further comprises determining that the second merging priority is greater than the first merging priority when receiving the first merge request from the first vehicle and when not receiving a second merge request from the second vehicle as taught by Visintainer because it would allow the method to provide a motor vehicle driver assistance system specifically designed to assist a motor vehicle driver in approaching and negotiating a roundabout (Visintainer ¶ 24).

Regarding claim 5, Harasaki discloses the vehicle merging method of claim 1. 
Harasaki fails to explicitly disclose further comprising: determining whether a first right-of-way level of a first lane that the first vehicle is taking is the same as a second right-of-way level of a second lane that the second vehicle is taking; determining whether a last vehicle merging in the merging area has driven off the first lane when the first right-of-way level is the same as the second right-of-way level; and determining that the second merging priority is greater than the first merging priority when the last vehicle merging has driven off the first lane.
However, Tonguz teaches further comprising: determining whether a first right-of-way level of a first lane that the first vehicle is taking is the same as a second right-of-way level of a second lane that the second vehicle is taking; determining whether a last vehicle merging in the merging area has driven off the first lane when the first right-of-way level is the same as the second right-of-way level; and determining that the second merging priority is greater than the first merging priority when the last vehicle merging has driven off the first lane (See at least ¶ 46, “DTC systems can include mechanisms that allow certain vehicles to have higher priority than other vehicles in having the right of way at intersections. This embodiment would, for example, facilitate and expedite the motion of priority vehicles through traffic in urban areas in the case of an emergency and/or in another type priority situation.”), (See at least ¶ 53, “the priority vehicle may announce its presence with a priority-request message (also referred to herein as a priority intersection control ("PIC") message) and request priority for right-of-way at the intersection by sending a priority-request message at step 220 to one or more proximate vehicles, such as an elected traffic coordinator.”), (See at least ¶ 33, “the potential-travel-priority conflict zone can include road intersections, such as a traditional road intersection, controlled-access roadway entrance- and exit-ramps, merging traffic lanes, and rail crossings and junctures, among others…such travel routes can include, but are not limited to, a one-way street, a two-lane road with anti-parallel lanes, or even a parking lot”), (See at least ¶ 46, “the DTC system may weight the travel directions and/or lanes containing mass-transit vehicles in a manner that allows each of those travel directions and/or lanes to clear more quickly than they would if a non-priority vehicle were present in place of each mass-transit vehicle”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Harasaki and include determining whether a first right-of-way level of a first lane that the first vehicle is taking is the same as a second right-of-way level of a second lane that the second vehicle is taking; determining whether a last vehicle merging in the merging area has driven off the first lane when the first right-of-way level is the same as the second right-of-way level; and determining that the second merging priority is greater than the first merging priority when the last vehicle merging has driven off the first lane as taught by Tonguz because it would allow the method to account for route information associated with a priority vehicle and/or assign weights to priority vehicles as a function of a level of emergency so vehicles, especially priority vehicles, reach their destination locations within a much shorter time duration (Tonguz ¶ 50-51).

Regarding claim 6, Harasaki discloses the vehicle merging method of claim 1, further comprising receiving feedback information from the first vehicle, wherein the feedback information indicates that the first vehicle has merged (See at least fig 5, ¶ 100, “In Step S5, the communicator 18 of the "priority traveling vehicle" transmits the state information to the
communicator 25 of the "host controller", and the communicator 25 receives the state information”).

Regarding claim 7, Harasaki discloses a vehicle merging method, implemented by a first vehicle, wherein the vehicle merging method comprises: 
sending a merge request to a traffic controller (See at least ¶ 8, “a plurality of traveling vehicles that travel on a track having an intersection in a form of either a branching part or a merging part, that transmit to the host controller a passage permission request for the intersection through which the traveling vehicle is scheduled to pass”); and 
performing first steps or seconds steps in response to the merge request, wherein the first steps comprise: 
receiving a first instruction from the traffic controller in response to the merge request, wherein the first instruction instructs the first vehicle to slow down or to stop (See at least ¶ 3, “The traveling vehicle enters the intersection if the passage permission is granted from the controller, but stops at a location short of the intersection if the passage permission is not granted”), (See at least ¶ 60, “When the host controller 4 does not permit passage through the intersection 5, the traveling vehicle 3 either stops at a waiting position short of the intersection 5, or decelerates and travels toward the waiting position”), and 
wherein the second steps comprise: receiving a second instruction from the traffic controller, wherein the second instruction instructs the first vehicle to merge; and wherein the second instruction instructs the first vehicle to travel through a merging area at a first travel speed (See at least ¶ 112, “the intersection controller 22 allows the first traveling vehicle (traveling vehicle 3b) to pass through the merging part 7 in priority to the other traveling vehicle 3 and suspends the passage permission for the second traveling vehicle”);
determining whether to travel through the merging area at the first travel speed or a second travel speed that is different than the first travel speed (See at least ¶ 75, “The intersection controller 22 controls passage of the intersection 5 to reduce time delay caused by deceleration, stoppage or the like of the traveling vehicle 3 (for example, priority traveling vehicle 3a) with relatively high "priority" among the plurality of the traveling vehicles”), (See at least ¶ 60, “When the host controller 4 does not permit passage through the intersection 5, the traveling vehicle 3 either stops at a waiting position short of the intersection 5, or decelerates and travels toward the waiting position.”); 
and when determining to travel through the merging area at the second travel speed: generating a control parameter comprising the second travel speed (See at least ¶ 3, “the traveling vehicle transmits a request for a passage permission for the intersection to the controller. The controller grants the passage permission to one of the traveling vehicles requesting the passage permission for each intersection. The traveling vehicle enters the intersection if the passage permission is granted from the controller, but stops at a location short of the intersection if the passage permission is not granted”), (See at least ¶ 8, “passage permission request is received from the host controller but stops before the intersection if the passage permission is not received”); and 
sending the control parameter to the traffic controller (See at least ¶ 114, “the "host controller" can still suspend the passage permission for the "second traveling vehicle" for the merging part 7 without having to derive the "second traveling vehicle".”), (See at least ¶ 12, “the intersection controller may suspend transmission of the passage permission for the merging part to the second traveling vehicle by setting the traveling direction of the first traveling vehicle traveling toward the merging part as a priority direction”).
Harasaki fails to explicitly disclose controlling the first vehicle to drive according to the first instruction.
However, Tonguz teaches controlling the first vehicle to drive according to the first instruction (See at least ¶ 45, “the DTCP instructions are provided directly to a vehicular control system, such as in the case of a semi-autonomous or fully autonomous vehicle, the vehicle itself will be able to respond directly to the instructions from the traffic coordinator. Those skilled in the art will appreciate that there are many techniques for executing the DTCP plan such that the vehicles and/or their operators participate in the plan”), (See at least ¶ 29, “DTC system may optionally include a vehicle interface that can interact directly with the operative functionality of the vehicle, such as in a semiautonomous or fully autonomous vehicle or in autonomous driving methods, thereby automatically implementing the DTCP little to no input from the vehicle operator”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Harasaki and include controlling the first vehicle to drive according to the first instruction as taught by Tonguz because it would allow the method to let the vehicle itself respond directly to the instructions from the traffic coordinator (Tonguz ¶ 45).

Regarding claim 8, Harasaki discloses the vehicle merging method of claim 7, further comprising sending feedback information to the traffic controller, wherein the feedback information indicates the first vehicle has merged (See at least fig 5, ¶ 100, “In Step S5, the communicator 18 of the "priority traveling vehicle" transmits the state information to the
communicator 25 of the "host controller", and the communicator 25 receives the state information”).


Regarding claim 9, Harasaki discloses a vehicle merging apparatus, comprising: 
a transceiver configured to receive a first merge request from a first vehicle (See at least ¶ 57, “The traveling vehicle 3 transmits state information of the traveling vehicle 3 ( described later with reference to FIG. 3(A)) to the host controller 4. The host controller 4 generates a travel instruction on the basis of the state information received from the traveling vehicle 3”); and 
send a first instruction to the first vehicle (See at least ¶ 60, “The host controller 4 determines (controls) whether or not to permit passage (travel) through the intersection 5 for the traveling vehicle 3 scheduled to pass (scheduled to travel) through the intersection 5. The traveling vehicle 3 passes through the intersection 5 when passage through the intersection 5 is permitted by the host controller 4.”); and 
a processor coupled to the transceiver and configured to: 
obtain a merging priority of each vehicle in a merging area when the transceiver receives the first merge request or when the first vehicle has entered the merging area (See at least fig 3B, ¶ 8, “a priority traveling vehicle selector that selects a priority traveling vehicle from the plurality of traveling vehicles”), (See at least fig 3B, ¶ 12, “the intersection controller may suspend transmission of the passage permission for the merging part to the second traveling vehicle by setting the traveling direction of the first traveling vehicle traveling toward the merging part as a priority direction”), (See at least fig 3B, ¶ 75, “The "priority" is a parameter assigned to each traveling vehicle 3. The intersection controller 22 controls passage of the intersection 5 to reduce time delay”); 
determine whether a merging priority in the merging area; and determine the first instruction (See at least fig 3B, ¶ 8, “intersection controller that transmits the passage permission for the derived merging part to the first traveling vehicle in priority to a second traveling vehicle”), (See at least ¶ 75, “The priority setter 27 in FIG. 2 sets the priority on the basis of one or both of the type of load transported by the traveling vehicle 3 and the destination of the traveling vehicle 3”), (See at least ¶ 76, “the priority setter 27 sets the priority of the traveling vehicle 3 higher than that of the other traveling vehicle 3. The "priority" may be input ( designated, or set) by an operator, and in this example, the host controller 4 need not have the priority setter 27”);
determine a second instruction, and wherein the transceiver is further configured to: send the first instruction to the first vehicle when the second merging priority is greater than the first merging priority, wherein the first instruction instructs the first vehicle to slow down or to stop such that the second vehicle takes priority to merge (See at least ¶ 3, “The traveling vehicle enters the intersection if the passage permission is granted from the controller, but stops at a location short of the intersection if the passage permission is not granted”), (See at least ¶ 60, “When the host controller 4 does not permit passage through the intersection 5, the traveling vehicle 3 either stops at a waiting position short of the intersection 5, or decelerates and travels toward the waiting position”); and 
send the second instruction to the first vehicle when the second merging priority is less than the first merging priority, wherein the second instruction instructs the first vehicle to merge (See at least ¶ 75, “The priority setter 27 in FIG. 2 sets the priority on the basis of one or both of the type of load transported by the traveling vehicle 3 and the destination of the traveling vehicle 3”), (See at least ¶ 76, “the priority setter 27 sets the priority of the traveling vehicle 3 higher than that of the other traveling vehicle 3. The "priority" may be input ( designated, or set) by an operator, and in this example, the host controller 4 need not have the priority setter 27”), (See at least ¶ 112, “the intersection controller 22 allows the first traveling vehicle (traveling vehicle 3b) to pass through the merging part 7 in priority to the other traveling vehicle 3 and suspends the passage permission for the second traveling vehicle”); and 
wherein the second instruction instructs the first vehicle to travel through the merging area at a first travel speed (See at least ¶ 75, “The intersection controller 22 controls passage of the intersection 5 to reduce time delay caused by deceleration, stoppage or the like of the traveling vehicle 3 (for example, priority traveling vehicle 3a) with relatively high "priority" among the plurality of the traveling vehicles”), (See at least ¶ 60, “When the host controller 4 does not permit passage through the intersection 5, the traveling vehicle 3 either stops at a waiting position short of the intersection 5, or decelerates and travels toward the waiting position.”); 
receive a control parameter from the first vehicle that indicates the first vehicle intends to travel through the merging area at a second travel speed that is different than the first travel speed (See at least ¶ 3, “the traveling vehicle transmits a request for a passage permission for the intersection to the controller. The controller grants the passage permission to one of the traveling vehicles requesting the passage permission for each intersection. The traveling vehicle enters the intersection if the passage permission is granted from the controller, but stops at a location short of the intersection if the passage permission is not granted”), (See at least ¶ 8, “passage permission request is received from the host controller but stops before the intersection if the passage permission is not received”); and 
wherein the processor is further configured to adjust a passing policy of the second vehicle responsive to receiving the control parameter (See at least ¶ 114, “the "host controller" can still suspend the passage permission for the "second traveling vehicle" for the merging part 7 without having to derive the "second traveling vehicle".”), (See at least ¶ 12, “the intersection controller may suspend transmission of the passage permission for the merging part to the second traveling vehicle by setting the traveling direction of the first traveling vehicle traveling toward the merging part as a priority direction”).
Harasaki fails to explicitly disclose a first merging priority of the first vehicle is less than a second merging priority of a second vehicle.
However, Tonguz teaches a first merging priority of the first vehicle is less than a second merging priority of a second vehicle (See at least ¶ 46, “DTC systems can include mechanisms that allow certain vehicles to have higher priority than other vehicles in having the right of way at intersections. This embodiment would, for example, facilitate and expedite the motion of priority vehicles through traffic in urban areas in the case of an emergency and/or in another type priority situation”), (See at least ¶ 49, “a number of algorithms that could be used for priority assignment, such as complex algorithms that analyze and account for route information associated with a priority vehicle and/or assign weights to priority vehicles as a function of a level of emergency and/or a number of passengers, among other parameters, even a simple scheme (i.e., always granting priority to a priority vehicle when possible) can be quite effective”), (See at least ¶ 80, “Such a method may further comprise retrieving a priority level from the priority-request message and modifying the dynamic traffic control plan as a function of the priority level”), (The examiner notes that is known and conventional to assign priority levels to vehicles so when a couple of vehicle enter an intersection before merging, a control system is able to assign a respective priority regardless of whether one or the other entered the intersection first before merging).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Harasaki and include a first merging priority of the first vehicle is less than a second merging priority of a second vehicle as taught by Tonguz because it would allow the system to account for route information associated with a priority vehicle and/or assign weights to priority vehicles as a function of a level of emergency so vehicles, especially priority vehicles, reach their destination locations within a much shorter time duration (Tonguz ¶ 50-51).

Regarding claim 10, Harasaki discloses the vehicle merging apparatus of claim 9, wherein the processor is further configured to determine the second merging priority is greater than the first merging priority when the second vehicle is merging ahead of the first vehicle in a travel direction of the first vehicle (See at least ¶ 75, “the priority setter 27 sets the priority of the traveling vehicle 3 higher than that of other traveling vehicles 3…The traveling vehicle 3 the priority of which has been set higher than that of the other traveling vehicles 3 by the priority setter 27 is selected by the priority traveling vehicle selector 28 as the priority traveling vehicle”), (See at least ¶ 76, “the priority setter 27 sets the priority of the traveling vehicle 3 higher than that of the other traveling vehicle 3. The "priority" may be input ( designated, or set) by an operator, and in this example, the host controller 4 need not have the priority setter 27”), (See at least ¶ 111, “When the priority direction is set to the second direction D2, as long as a predetermined condition is satisfied, the intersection controller 22 sequentially grants a passage permission to each of traveling vehicles 3c to 3/ traveling from the second direction D2 toward the merging part 7”).

Regarding claim 11, Harasaki discloses the vehicle merging apparatus of claim 9. 
Harasaki fails to explicitly disclose wherein the processor is further configured to determine the second merging priority is greater than the first merging priority when a first right- of-way level of a first lane the first vehicle is taking is less than a second right-of-way level of a second lane that the second vehicle is taking.
However, Tonguz teaches wherein the processor is further configured to determine the second merging priority is greater than the first merging priority when a first right- of-way level of a first lane the first vehicle is taking is less than a second right-of-way level of a second lane that the second vehicle is taking  (See at least ¶ 53, “the priority vehicle may announce its presence with a priority-request message (also referred to herein as a priority intersection control ("PIC") message) and request priority for right-of-way at the intersection by sending a priority-request message at step 220 to one or more proximate vehicles, such as an elected traffic coordinator.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Harasaki and include wherein the processor is further configured to determine the second merging priority is greater than the first merging priority when a first right- of-way level of a first lane the first vehicle is taking is less than a second right-of-way level of a second lane that the second vehicle is taking as taught by Tonguz because it would allow the system to account for route information associated with a priority vehicle and/or assign weights to priority vehicles as a function of a level of emergency so vehicles, especially priority vehicles, reach their destination locations within a much shorter time duration (Tonguz ¶ 50-51).

Regarding claim 12, Harasaki discloses the vehicle merging apparatus of claim 9.
Harasaki fails to explicitly disclose wherein the merging area is a roundabout area, wherein the first vehicle and the second vehicle are on two different lanes in the merging area, and wherein the processor is further configured to determine the second merging priority is greater than the first merging priority when the transceiver receives the first merge request from the first vehicle and when not receiving a second merge request from the second vehicle.
However, Visintainer teaches wherein the merging area is a roundabout area, wherein the first vehicle and the second vehicle are on two different lanes in the merging area, and wherein the processor is further configured to determine the second merging priority is greater than the first merging priority when the transceiver receives the first merge request from the first vehicle and when not receiving a second merge request from the second vehicle (See at least ¶ 38, “Roundabout entry priorities (i.e. which vehicle enters first) are computed locally on the basis the priority evaluation list”), (See at least ¶ 31, “positioning and map-matching of digital maps for the purpose of establishing priorities at a roundabout junction and informing the driver in the event of a risk of collision and providing a priority indicator for negotiating the roundabout”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Harasaki and include wherein the merging area is a roundabout area, wherein the first vehicle and the second vehicle are on two different lanes in the merging area, and wherein the processor is further configured to determine the second merging priority is greater than the first merging priority when the transceiver receives the first merge request from the first vehicle and when not receiving a second merge request from the second vehicle as taught by Visintainer because it would allow the system to provide a motor vehicle driver assistance system specifically designed to assist a motor vehicle driver in approaching and negotiating a roundabout (Visintainer ¶ 24).

Regarding claim 13, Harasaki discloses the vehicle merging apparatus of claim 9. 
Harasaki fails to explicitly disclose wherein the processor is further configured to: determine whether a first right-of-way level of a first lane that the first vehicle is taking is the same as a second right-of-way level of a second lane that the second vehicle is taking; determine whether a last vehicle merging in the merging area drives off the first lane when the first right-of-way level is the same as the second right-of-way level; and determine that the second merging priority is greater than the first merging priority when the last vehicle merging has driven off the first lane.
However, Tonguz teaches wherein the processor is further configured to: determine whether a first right-of-way level of a first lane that the first vehicle is taking is the same as a second right-of-way level of a second lane that the second vehicle is taking; determine whether a last vehicle merging in the merging area drives off the first lane when the first right-of-way level is the same as the second right-of-way level; and determine that the second merging priority is greater than the first merging priority when the last vehicle merging has driven off the first lane (See at least ¶ 46, “DTC systems can include mechanisms that allow certain vehicles to have higher priority than other vehicles in having the right of way at intersections. This embodiment would, for example, facilitate and expedite the motion of priority vehicles through traffic in urban areas in the case of an emergency and/or in another type priority situation.”), (See at least ¶ 53, “the priority vehicle may announce its presence with a priority-request message (also referred to herein as a priority intersection control ("PIC") message) and request priority for right-of-way at the intersection by sending a priority-request message at step 220 to one or more proximate vehicles, such as an elected traffic coordinator.”), (See at least ¶ 33, “the potential-travel-priority conflict zone can include road intersections, such as a traditional road intersection, controlled-access roadway entrance- and exit-ramps, merging traffic lanes, and rail crossings and junctures, among others…such travel routes can include, but are not limited to, a one-way street, a two-lane road with anti-parallel lanes, or even a parking lot”), (See at least ¶ 46, “the DTC system may weight the travel directions and/or lanes containing mass-transit vehicles in a manner that allows each of those travel directions and/or lanes to clear more quickly than they would if a non-priority vehicle were present in place of each mass-transit vehicle”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Harasaki and include wherein the processor is further configured to: determine whether a first right-of-way level of a first lane that the first vehicle is taking is the same as a second right-of-way level of a second lane that the second vehicle is taking; determine whether a last vehicle merging in the merging area drives off the first lane when the first right-of-way level is the same as the second right-of-way level; and determine that the second merging priority is greater than the first merging priority when the last vehicle merging has driven off the first lane as taught by Tonguz because it would allow the system to account for route information associated with a priority vehicle and/or assign weights to priority vehicles as a function of a level of emergency so vehicles, especially priority vehicles, reach their destination locations within a much shorter time duration (Tonguz ¶ 50-51).

Regarding claim 14, Harasaki discloses the vehicle merging apparatus of claim 9, wherein the transceiver is further configured to receive feedback information from the first vehicle, and wherein the feedback information indicates the first vehicle has merged (See at least fig 5, ¶ 100, “In Step S5, the communicator 18 of the "priority traveling vehicle" transmits the state information to the communicator 25 of the "host controller", and the communicator 25 receives the state information”).

Regarding claim 15, Harasaki discloses the vehicle merging apparatus of claim 9, wherein the processor is further configured to obtain travel information of a plurality of vehicles in the merging area, and wherein the travel information includes travel statuses, locations, travel speeds, and travel intentions (See at least fig 3A, ¶ 68, “The traveling controller 16 uses information stored in the memory storage 19 to generate state information SD of the traveling vehicle 3 (see FIG. 3(A)). In the example of FIG. 3(A), the state information SD includes holding information (TS), current location (Pa), destination (Pb), traveling state (VS), load state (LS), forward state (FS), and passage permission request (CN).”).

Regarding claim 16, Harasaki discloses a vehicle merging apparatus, comprising: a transceiver configured to: 
send a merge request to a traffic controller (See at least ¶ 8, “a plurality of traveling vehicles that travel on a track having an intersection in a form of either a branching part or a merging part, that transmit to the host controller a passage permission request for the intersection through which the traveling vehicle is scheduled to pass”); and 
receive a first instruction from the traffic controller, wherein the first instruction is for controlling a first vehicle to slow down or to stop (See at least ¶ 3, “The traveling vehicle enters the intersection if the passage permission is granted from the controller, but stops at a location short of the intersection if the passage permission is not granted”), (See at least ¶ 60, “When the host controller 4 does not permit passage through the intersection 5, the traveling vehicle 3 either stops at a waiting position short of the intersection 5, or decelerates and travels toward the waiting position”); and 
receive a second instruction from the traffic controller, wherein the second instruction instructs the first vehicle to merge and wherein the second instruction instructs the first vehicle to travel through a merging area at a first travel speed (See at least ¶ 112, “the intersection controller 22 allows the first traveling vehicle (traveling vehicle 3b) to pass through the merging part 7 in priority to the other traveling vehicle 3 and suspends the passage permission for the second traveling vehicle”); and 
a processor coupled to the transceiver and configured to: control the first vehicle to drive according to the first instruction; and control the first vehicle to drive according to the second instruction (See at least ¶ 57, “4. The host controller 4 generates a travel instruction on the basis of the state information received from the traveling vehicle 3. The traveling vehicle 3 travels on the track 2 upon receiving the travel instruction from the host controller 4. The travel instruction includes information on the traveling route on which the traveling vehicle 3 is scheduled to travel when transporting a predetermined load. The traveling route information is a piece of information that specifies at least a part of the traveling route from a departure point to a destination point of the traveling vehicle 3”), (See at least ¶ 64, “The controller 11 is mounted on the priority traveling vehicle 3a and controls each part of the traveling vehicle 3 upon receiving a travel instruction from the host controller 4”).
determine whether to travel through the merging area at the first travel speed or a second travel speed that is different than the first travel speed (See at least ¶ 75, “The intersection controller 22 controls passage of the intersection 5 to reduce time delay caused by deceleration, stoppage or the like of the traveling vehicle 3 (for example, priority traveling vehicle 3a) with relatively high "priority" among the plurality of the traveling vehicles”), (See at least ¶ 60, “When the host controller 4 does not permit passage through the intersection 5, the traveling vehicle 3 either stops at a waiting position short of the intersection 5, or decelerates and travels toward the waiting position.”); 
when determining to travel through the merging area at the second travel speed: generate a control parameter comprising the second travel speed (See at least ¶ 3, “the traveling vehicle transmits a request for a passage permission for the intersection to the controller. The controller grants the passage permission to one of the traveling vehicles requesting the passage permission for each intersection. The traveling vehicle enters the intersection if the passage permission is granted from the controller, but stops at a location short of the intersection if the passage permission is not granted”), (See at least ¶ 8, “passage permission request is received from the host controller but stops before the intersection if the passage permission is not received”); and 
wherein the transceiver is further configured to send the control parameter to the traffic controller (See at least ¶ 114, “the "host controller" can still suspend the passage permission for the "second traveling vehicle" for the merging part 7 without having to derive the "second traveling vehicle".”), (See at least ¶ 12, “the intersection controller may suspend transmission of the passage permission for the merging part to the second traveling vehicle by setting the traveling direction of the first traveling vehicle traveling toward the merging part as a priority direction”).
Harasaki fails to explicitly disclose control, responsive to the second instruction, the first vehicle to using the second travel speed.
However, Tonguz teaches control, responsive to the second instruction, the first vehicle to using the second travel speed (See at least ¶ 45, “the DTCP instructions are provided directly to a vehicular control system, such as in the case of a semi-autonomous or fully autonomous vehicle, the vehicle itself will be able to respond directly to the instructions from the traffic coordinator. Those skilled in the art will appreciate that there are many techniques for executing the DTCP plan such that the vehicles and/or their operators participate in the plan”), (See at least ¶ 29, “DTC system may optionally include a vehicle interface that can interact directly with the operative functionality of the vehicle, such as in a semiautonomous or fully autonomous vehicle or in autonomous driving methods, thereby automatically implementing the DTCP little to no input from the vehicle operator”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Harasaki and include control, responsive to the second instruction, the first vehicle to using the second travel speed as taught by Tonguz because it would allow the method to let the vehicle itself respond directly to the instructions from the traffic coordinator (Tonguz ¶ 45).

Regarding claim 17, Harasaki discloses the vehicle merging apparatus of claim 16, wherein the transceiver is further configured to send feedback information to the traffic controller, and wherein the feedback information indicates the first vehicle has merged (See at least fig 5, ¶ 100, “In Step S5, the communicator 18 of the "priority traveling vehicle" transmits the state information to the communicator 25 of the "host controller", and the communicator 25 receives the state information”).

Regarding claim 18, Harasaki discloses the vehicle merging apparatus of claim 16, wherein the control parameter is for implementing automatic control on the first vehicle (See at least ¶ 64, “The controller 11 is mounted on the priority traveling vehicle 3a and controls each part of the traveling vehicle 3 upon receiving a travel instruction from the host controller 4”), (See at least ¶ 65, “The traveling controller 16 controls each part of the traveling vehicle 3 on the basis of the travel instruction stored in the memory storage 19. For example, the traveling controller 16 controls the driver 15 on the basis of a traveling route defined by the travel instruction and causes the traveling vehicle 3 to travel along the traveling route”).

Regarding claim 19, Harasaki discloses the vehicle merging apparatus of claim 16, wherein the processor is further configured to send feedback information to the traffic controller after receiving the first instruction, and wherein the feedback information indicates that the first vehicle has merged (See at least  ¶ 87, “The communicator 18 of the traveling vehicle 3 transmits the state information SD to the communicator 25 of the host controller 4, and the communicator 25 receives the state information SD (passage permission request). The host controller 4 uses the received state information SD to update the state table ST (FIG. 3(8)) stored in the memory storage”), (See at least fig 5, ¶ 100, “In Step S5, the communicator 18 of the "priority traveling vehicle" transmits the state information to the communicator 25 of the "host controller", and the communicator 25 receives the state information”).

Regarding claim 20, Harasaki discloses the vehicle merging apparatus of claim 16, wherein the processor is further configured to send feedback information to the traffic controller after receiving the second instruction, and wherein the feedback information indicates that the first vehicle has merged (See at least  ¶ 87, “The communicator 18 of the traveling vehicle 3 transmits the state information SD to the communicator 25 of the host controller 4, and the communicator 25 receives the state information SD (passage permission request). The host controller 4 uses the received state information SD to update the state table ST (FIG. 3(8)) stored in the memory storage”), (See at least fig 5, ¶ 100, “In Step S5, the communicator 18 of the "priority traveling vehicle" transmits the state information to the communicator 25 of the "host controller", and the communicator 25 receives the state information”).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS MARTINEZ whose email is luis.martinezborrero@uspto.gov and telephone number is (571)272-4577.  The examiner can normally be reached on Monday-Friday 8:30AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUNTER LONSBERRY can be reached on (571)272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LUIS A MARTINEZ BORRERO/Primary Examiner, Art Unit 3665